Citation Nr: 9928474	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
diplopia, and loss of sense of smell and taste, claimed to 
have resulted from nasal surgery performed at a VA medical 
facility.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied benefits under 38 U.S.C.A. § 1151 
for additional disability, including diplopia, and loss of 
sense of smell and taste, claimed to have resulted from nasal 
surgery performed at a VA medical facility.  

The Board notes that, in an undated statement, the veteran 
raised the issue of entitlement to benefits under 38 U.S.C.A. 
§ 1151 for additional heart disability as a result of a delay 
in treatment at a VA facility in September 1975.  In 
addition, the veteran's representative included this issue in 
his July 1999 Informal Hearing Presentation.  However, it 
does not appear that the RO has adjudicated the issue.  
Therefore, it is not certified for appellate review and may 
not be addressed by the Board.  It is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran underwent a nasal polypectomy and intranasal 
ethmoidectomy at a VA Medical Center in Albany, New York, in 
November 1986.  

3.  The veteran has not presented any medical evidence in 
support of his claim that he has diplopia, and that he lost 
his sense of taste and smell as a result of the nasal surgery 
performed at a VA facility in November 1986.  

4.  The claim for benefits under the provisions of 
38 U.S.C.A. § 1151 is not plausible under the law, as there 
is no medical evidence that the veteran has any additional 
disability as a result of VA hospitalization, or VA medical 
or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for diplopia, and loss of sense of smell and taste, 
as a result of nasal surgery performed at a VA facility, is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA prescription form for the veteran's eyeglasses, dated in 
March 1985, reported the veteran's right and left visual 
acuity.  Diplopia was not noted.  

A VA progress note from the Ear, Nose and Throat (ENT) 
Clinic, dated in October 1986, revealed that the veteran was 
diagnosed with bilateral polyposis.  Surgery was recommended.  

A discharge summary from the Albany, New York, VA Medical 
Center (VAMC) demonstrates that the veteran was hospitalized 
there from November 10, 1986, to November 14, 1986.  It was 
noted that he had a past history of bilateral nasal 
polyposis, and had undergone a nasal polypectomy 
approximately 10 months previously.  Clinical evaluation upon 
admission revealed that there was a re-accumulation of the 
polyps, which caused almost complete nasal obstruction.  Pre-
operative examination revealed that the veteran had full 
range of vision and no diplopia.  All other systems were 
within normal limits.  Prior to the surgery, the veteran 
asked whether his sense of smell would return.  

On November 12, 1986, the veteran underwent another bilateral 
nasal polypectomy, and a bilateral intranasal ethmoidectomy.  
The operation report indicated that the procedure went well 
and there were no complications.  On the first post-operative 
day, the right side packing was removed due to mild orbital 
ecchymosis, which quickly resolved.  Visual acuity remained 
the same as pre-operatively.  The left side packing was 
removed on the second post-operative day.  It was noted that 
his condition had improved on discharge.  

A progress note from the ENT Clinic, dated in December 1986, 
indicated that the veteran complained of diplopia on lateral 
gaze during the evenings.  Physical examination revealed 
excellent nasal airways and no subjective diplopia.  The 
clinical assessment was status post ethmoidectomy.  

The veteran submitted several drawings of the eyes and the 
brain.  He also submitted newspaper articles that discussed 
double vision and sinus surgery.  

Records from Nancy Coleman, C.O., dated in March 1994, 
indicated that the veteran had complained of diplopia since 
his 1986 nasal surgery.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  In fact, the veteran's claim 
was originally denied under this interpretation in October 
1988.  However, those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) in the 
case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran filed his second claim for benefits under section 
1151 in October 1993.  Therefore, under the statute and the 
opinion of the General Counsel cited above, the present claim 
has been adjudicated by the RO, and is being reviewed by the 
Board, under the version of 38 U.S.C.A. § 1151 extant before 
the enactment of the statutory amendment, as interpreted in 
the Gardner decisions, supra, and under the interim rule 
issued by the Secretary on March 16, 1995, and adopted as a 
final regulation on May 23, 1996.  Thus, neither VA fault nor 
an event not reasonably foreseeable would be required for the 
claim to be granted.  

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Thus, the threshold question for any claim, including one 
filed under the provisions of 38 U.S.C.A. § 1151, is whether 
the claimant has presented a well-grounded claim.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table), and Epps, supra.  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows:  
(1) medical

evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  Thus, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization, or medical or surgical treatment.  

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not satisfy the competent medical 
evidence requirement set forth in Grottveit v. Brown, 
5 Vet.App. 91, 93 (1995).  Dolan v. Brown, 9 Vet.App. 358, 
363 (1996).  See also LeShore v. Brown, 8 Vet.App. 406, 409 
(1995); Reonal v. Brown, 5 Vet.App. 458, 461 (1993); Elkins 
v. Brown, 5 Vet.App. 474, 478 (1993).

A review of the evidence reflects that the veteran underwent 
a bilateral polypectomy and ethmoidectomy at the Albany VAMC 
in November 1986.  Prior to the surgery, the veteran asked 
whether his sense of smell would return.  In addition, the 
pre-operative examination revealed that he did not have 
diplopia.  The operation report indicated that the procedure 
went well and there were no complications.  Post-operatively, 
the veteran experienced some orbital ecchymosis on the right 
side; however, the condition quickly resolved after the 
packing was removed.  Furthermore, his vision was noted to be 
the same as it was pre-operatively.  There were no comments 
related to his sense of taste or smell.  

A VA progress report, dated in December 1986, indicated that 
the veteran complained of diplopia on lateral gaze; however, 
clinical evaluation revealed that there was no subjective 
diplopia.  The veteran has not presented any medical evidence 
to show that he has diplopia, or that he lost his sense of 
taste and smell as a result of the nasal surgery that was 
performed at a VA facility in November 1986.  In fact, it 
appears that his loss of sense of smell actually pre-existed 
the surgery.  Thus, the Board must conclude that the veteran 
does not have additional disability that resulted from VA 
hospitalization, or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1), (2).  

The Board notes that, although a private treatment record, 
dated in March 1994, indicated that the veteran reported that 
he had diplopia since his nasal surgery in 1986, the medical 
professional did not provide further comment on the matter.  
Therefore, that statement alone is insufficient to well 
ground the veteran's claim.  See Dolan, LeShore, supra.  In 
addition, the generic information contained in the newspaper 
articles and drawings that the veteran submitted did not 
establish a relationship between the surgery at the VAMC and 
any subsequent disability shown to be present in the veteran.  
Hence, this evidence is not sufficiently specific to well 
ground his claim.  See Wallin v. West, 11 Vet.App. 509 
(1998); Sacks v. West, 11 Vet.App. 314 (1998).  

While the Board does not doubt the sincerity of the veteran's 
contention that his nasal surgery performed at the Albany 
VAMC resulted in additional disability, we note that he has 
not met his burden of presenting evidence of a well-grounded 
claim under section 1151 merely by presenting his own 
assertions, or those of his representative on his behalf, 
however strongly they may be felt because, as lay persons, 
they are not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998).  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the veteran has not 
demonstrated that his claimed diplopia, and loss of sense of 
smell and taste resulted from the nasal surgery performed at 
the Albany VAMC in November 1986.  Accordingly, the claim is 
not well grounded, and benefits under section 1151 may not be 
granted.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for diplopia, and loss of sense of smell and taste, 
claimed as a result of nasal surgery performed at a VA 
medical facility, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

